Citation Nr: 1008512	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 11, 2003, for 
the assignment of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from August 1956 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Procedural History

The appellant filed his original claim of entitlement to 
service connection for a nervous disorder in May 1959.  A 
July 1959 rating decision granted entitlement to service 
connection for schizophrenic reaction, paranoid type, and 
assigned a 70 percent disability rating effective May 19, 
1959 (the day following the appellant's discharge from active 
duty service).  Following a VA examination in September 1964, 
an October 1964 rating action reduced the appellant's 
disability rating from 70 percent to 50 percent disabling, 
effective January 1, 1965.  The appellant submitted a Notice 
of Disagreement (NOD) with this rating decision later in 
October 1964 and a Statement of the Case (SOC) was issued in 
November 1964.  The appellant subsequently perfected his 
appeal later in November 1964.  In May 1965, the Board 
remanded the claim for additional evidentiary development.  A 
Supplemental SOC was issued in August 1965, and the Board 
denied the appellant's claim in January 1966.

The appellant filed a claim for an increased disability 
rating for his schizophrenia in April 2001.  An August 2001 
rating decision increased the appellant's disability rating 
from 50 percent to 70 percent disabling, effective April 11, 
2001 (the date of claim).

In March 2003, the appellant filed a claim of entitlement to 
TDIU.  A July 2003 rating decision granted entitlement to 
TDIU, effective March 11, 2003 (the date of claim).  


In September 2003, the appellant filed a claim of entitlement 
to an effective date prior to March 11, 2003 for the 
assignment of TDIU.  A February 2004 rating decision denied 
the appellant's claim.  The appellant filed an NOD with this 
decision in March 2004 and a SOC was issued in September 
2004.  The appellant did not perfect his appeal and the 
February 2004 rating decision is final.

In March 2004, the appellant filed a claim that the October 
1964 rating decision that reduced his disability rating for 
schizophrenia from 70 percent to 50 percent disabling, 
contained clear and unmistakable error (CUE).  A September 
2004 rating decision found that the October 1964 rating 
decision was proper and did not contain CUE.  The appellant 
did not appeal this determination and it is final.

In February 2006, the appellant filed the present claim of 
entitlement to an effective date prior to March 11, 2003.  A 
September 2006 administrative denial declined to reopen the 
appellant's claim, based on the lack of new and material 
evidence.  The appellant submitted an NOD with this decision 
in September 2007 and a SOC was issued in October 2008.  The 
appellant timely perfected his appeal in December 2008.

The  issues of entitlement to service connection for diabetes 
mellitus, arthritis and hypertension have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Appellant's Statement, 
March 8, 2004.  Therefore, the Board does not have 
jurisdiction over these claims and they are accordingly 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO granted 
entitlement to TDIU and assigned an effective date of March 
11, 2003.  The appellant submitted a claim of entitlement to 
an earlier effective date for the assignment of TDIU in 
September 2003, which was denied in February 2004.  Though 
the appellant submitted an NOD in March 2004, he did not 
perfect his appeal and the February 2004 rating action is 
final.
2.  In March 2004, the appellant filed a claim that the 
October 1964 rating decision that reduced his disability 
rating for schizophrenia from 70 percent to 50 percent 
disabling, contained CUE.  A September 2004 rating decision 
found that the October 1964 rating decision was proper and 
did not contain CUE.  The appellant did not appeal this 
determination and it is final.

3.  The appellant again raised the matter of entitlement to 
an earlier effective date for the assignment of TDIU on a 
schedular and extraschedular basis in February 2006.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision is final as to the matter 
of the assignment of an effective date for the assignment of 
TDIU.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The appellant's current claim of entitlement to an 
earlier effective date for the assignment of TDIU, on a 
schedular and extraschedular basis, was not timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is currently seeking the assignment of an 
effective date prior to March 11, 2003, for the assignment of 
TDIU on both a schedular and extraschedular basis.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters 
the legal landscape in three distinct ways: standard of 
review, notice and duty to assist.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of an earlier 
effective date claim depends on documents which are already 
contained in the appellant's VA claims file.  The Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him or 
her with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

With respect to the present claim, as will be explained 
below, the outcome of this decision is based exclusively on 
the law.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Similarly, VA's General 
Counsel has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim, or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

Furthermore, the Board notes that the appellant has been 
represented by counsel during the course of this claim.  
Counsel has argued the substance of this case in the February 
2006 formal claim, the September 2007 NOD and the December 
2008 Substantive Appeal, making reference to the standards of 
proof and the burdens necessary to establish entitlement to 
an earlier effective date.  These statements demonstrate that 
the appellant had actual knowledge of the notice requirements 
of the VCAA.  The Board concludes that any error in the 
provision of VCAA compliant notice was harmless.  See Dalton 
v. Nicholson, , 21 Vet. App. 23 (2007).

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.


In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The appellant has 
been accorded ample opportunity to present evidence and 
argument on this matter.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

II.  The Merits of the Claim

As was described in the Introduction above, an effective date 
for assignment of TDIU of March 11, 2003, was established in 
the July 2003 RO rating decision and continued in the 
February 2004 RO rating decision.  While the appellant did 
submit a NOD with the February 2004 rating decision that 
denied entitlement to an earlier effective date, he did not 
perfect his appeal..  The February 2004 rating decision is 
therefore final as to the effective date for the assignment 
of TDIU.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) in which it was held that where a rating 
decision which established an effective date becomes final, 
an earlier effective date can only be established by a 
request for a revision of that decision based on CUE.  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.  Based on 
the precedential Court decision in Rudd, and as more fully 
explained below, the Board finds that the appellant's claim 
for an earlier effective date for the assignment of TDIU, on 
either a schedular or extraschedular basis, must be 
dismissed.

Following the July 2003 rating decision that awarded TDIU 
(effective March 11, 2003), the appellant submitted a claim 
of entitlement to an earlier effective date, which was denied 
in February 2004.  Thereafter, the appellant filed a claim of 
CUE in the October 1964 rating decision, which was denied in 
a September 2004 rating decision.  Regardless of the 
September 2004 rating decision, the appellant did not appeal 
the February 2004 rating decision that established the 
effective date for the assignment of TDIU and that decision 
became final as to that matter.  That being the case, the 
appellant is left with only one option in his attempt to 
obtain an earlier effective date: a claim alleging that the 
February 2004 rating decision contained CUE.  See 38 C.F.R. § 
3.105 (2009).  To date, he has not filed such a claim.

The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the appellant's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date prior to March 
11, 2003, for the assignment of TDIU, is dismissed.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


